Moyer, C.J.
In each of the three cases before us a non-owner resident was arrested for conduct that violated felony drug laws while occupying residential property owned by one of the appellees herein. In all three cases, it is undisputed that the appellee property owners neither acquiesced to nor participated in the drug activities that took place on their property. Further, the record indicates that all three owners acted in good faith, taking affirmative action to investigate allegations and to remove the offending residents upon discovering the illegal activity. The state nonetheless filed a Complaint to Abate a Nuisance, pursuant to R.C. Chapter 3767, against each owner.
Two questions are presented. First, we must determine whether R.C. 3767.02 requires a finding of acquiescence to or participation in the establishment or perpetuation of a nuisance as a necessary element in a civil action against a property owner for maintaining a nuisance. Second, we must determine whether, in the absence of such a requirement, the enforcement of the nuisance abatement statutes of R.C. Chapter 3767 against an innocent property owner is constitutional.
In answering the first question, we hold that R.C. 3767.02 does not require a finding of acquiescence to or participation in the creation or perpetuation of a nuisance on an owner’s property in order to find an owner guilty of maintaining a nuisance. As to the second question, we hold that to the extent that R.C. 3767.06(A) requires a trial court, upon a finding of a nuisance, to issue an injunction closing property against its use for any purpose for one year, and to the extent that it allows release from such injunction only through the filing or renewal of a bond in the full value of the property, the statute violates the Fourteenth Amendment Due Process Clause and the Fifth Amendment Takings Clause of the United States Constitution, and Section 19, Article I of the Ohio Constitution, when applied to an owner who did not negligently or knowingly acquiesce to, and did not participate in the creation or perpetuation of the nuisance.
*121I
Statutory Scheme
R.C. 3767.02 provides that “[a]ny person who uses, occupies, establishes, or conducts a nuisance * * *, and the owner * * * of any interest in such nuisance * * * is guilty of maintaining a nuisance and shall be enjoined as provided in sections 3767.03 to 3767.06, inclusive, of the Revised Code.” (Emphasis added.) A nuisance can be proven either by admission or establishment in a civil action as provided for in R.C. 3767.03, or by a finding of guilt in a criminal action that establishes a nuisance. R.C. 3767.06; 3767.11.
Further, R.C. 3719.10 provides that “[premises or real estate, including vacant land, on which a felony violation of Chapter 2925. [criminal drug offenses] or 3719. [Uniform Controlled Substances Act] of the Revised Code occurs constitute a nuisance subject to abatement pursuant to Chapter 3767. of the Revised Code.”
Whenever a nuisance is thought to exist, an action may be brought under R.C. 3767.03 “to abate the nuisance and to perpetually enjoin the person maintaining the nuisance from further maintaining it.” At the same time, the complainant may file an application for a temporary injunction pursuant to R.C. 3767.04. If, following a hearing, the judge is satisfied that the allegations of the complaint are sustained, and unless the owner or person in control of the nuisance has satisfied the court that the nuisance has been abated or that the owner acted immediately to enforce his or her rights under R.C. 3767.10,2 the court shall issue an order closing the place against its use for any purpose of “lewdness, assignation, prostitution, or other prohibited conduct ” until a final decision has been reached on the complaint. (Emphasis added.) R.C. 3767.04(B)(3).
The scope of this temporary closure order is limited to the prevention of prohibited activity and does not authorize the court to order an “effectual closing * * * against its use for any purpose” (R.C. 3767.06[A]) via padlocking or otherwise. Even if the conditions for issuance of a temporary closure order have been met, the court may refrain from entering a closure order or may discharge an order already entered if the owner posts a bond for the full value of the property and fulfills the other requirements listed in R.C. 3767.04(C).
Thereafter, the existence of a nuisance is to be determined “upon the trial of [a] civil action,” and, if the existence of a nuisance is admitted or established in *122that civil action, the court “shall” enter judgment that “perpetually enjoins the defendant and any other person from further maintaining the nuisance at the place complained of and the defendant from maintaining the nuisance elsewhere.” R.C. 3767.05(D). R.C. 3767.06(A) also requires that “an order of abatement shall be included in the judgment entry.” Because both R.C. 3767.05(D) and 3767.06(A) use the imperative word “shall,” these provisions are deemed mandatory.
Pursuant to R.C. 3767.06(A), where the owner has not provided a bond prior to the trial on the merits, and where no prior closure order was issued against use of the property, the order also “shall” direct closure of the real property against use for any purpose for one year. R.C. 3767.06(A) reads in part: “The order also shall require the renewal for one year of any bond furnished by the owner of the real property under section 3767.04 of the Revised Code; if a bond was not so furnished, shall continue for one year any closing order issued at the time of granting the temporary injunction; or, if a closing order was not then issued, shall include an order directing the effectual closing of the place where the nuisance is found to exist against its use for any purpose and keeping it closed for a period of one year unless sooner released.”
Whenever a permanent injunction issues against an owner of real property for maintaining a nuisance, a three hundred dollar tax shall also be imposed. R.C. 3767.08. The tax, however, may not be imposed if at the time the permanent injunction is issued, the owner satisfies the court that the nuisance complained of has been permanently abated. R.C. 3767.08.
II
Statutory Interpretation
R.C. 3767.02, which defines the offense of maintaining a nuisance, is clear and unambiguous and does not include a requirement of knowledge, acquiescence, or participation on the part of an owner of the property deemed to be a nuisance. We thus hold that R.C. 3767.02 does not require proof of acquiescence to or participation in the creation of a nuisance or the conduct constituting a nuisance in order to find an owner of a nuisance guilty of the civil offense of “maintaining a nuisance.”
Proof of an owner’s knowledge, acquiescence, or participation is relevant, however, in determining which statutory remedies may be imposed once the owner is found guilty of maintaining a nuisance. Because R.C. Chapter 3767 provides exceptions to the imposition of a temporary closing order at the preliminary injunction stage, and prevents imposition of a tax against property owners who have abated the nuisance prior to the completion of the civil action, these remedies may not be applied against an innocent owner who has acted in *123good faith and has abated the nuisance prior to the commencement of the civil action.
To the contrary, the provisions of R.C. 3767.06 provide no exceptions by which a good-faith owner of real property may avoid an order of abatement, a permanent injunction against further maintaining the nuisance, or either the continuance of a closure order already in effect or a mandatory one-year “effectúal closing” of property against all uses where no bond was previously provided by the owner and no prior closure order was issued. Under the statutory scheme these orders must issue irrespective of whether a defendant property owner acquiesced to or participated in the creation or perpetuation of the nuisance and irrespective of whether the nuisance has been abated.
We have previously held that “it Would be inappropriate to balance the equities or require the [state] to do equity in [a statutory] * * * injunction action because * * * injunctions which authorize a governmental agent to sue to enjoin activities deemed harmful by the General Assembly are not designed primarily to do justice to the parties but to prevent harm to the general public.” Ackerman v. Tri-City Geriatric & Health Care (1978), 55 Ohio St.2d 51, 57, 9 O.O.3d 62, 66, 378 N.E.2d 145, 149. Ackerman clearly states that “statutory injunctions should issue if the statutory requirements are fulfilled.” Id. at 57, 9 O.O.3d at 66, 378 N.E.2d at 149.
Accordingly, the trial courts in the cases before us erred in dismissing the complaints alleging maintenance of a nuisance on the grounds that the state was unable to prove that the owners had knowledge of, acquiesced to, or participated in a nuisance on their property. The General Assembly has provided that if a nuisance, as defined in R.C. 3719.10 or 3767.01(C), was admitted or established under R.C. 3767.11 or 3767.03, the courts were statutorily required to enter a judgment entry, including an order of abatement and a permanent injunction against the owners irrespective of their degree of culpability in the creation or perpetuation of the nuisance.
As discussed below, however, we hold that the imposition of a mandatory' closure order pursuant to R.C. 3767.06(A) would be unconstitutional as applied to these defendants.
Ill
Constitutionality of R.C. Chapter 3767 — Federal Constitution
We find no constitutional infirmity in those portions of R.C. Chapter 3767 that grant the court discretion in the imposition of various remedies. We further find that there is no constitutional bar to the mandatory imposition of an abatement order or a permanent injunction barring the defendant from “further maintaining *124the nuisance at the place complained of’ pursuant to R.C. 3767.05(D) and 3767.06. However, to the extent that R.C. 3767.06(A) mandates the imposition of a closure order directing the effectual closing of the place where a nuisance is found to exist against its use for any purpose for a period of one year, or requires the filing or renewal of a bond in lieu of such a closure order, when the owner of the property bears no culpable responsibility in the nature of acquiescence to or participation in the creation or perpetuation of the nuisance, the statute violates the Fourteenth Amendment Due Process Clause and the Fifth Amendment Takings Clause of the United States Constitution, and Section 19, Article I of the Ohio Constitution.
It bears emphasis that R.C. 3767.06(A) mandates the issuance of an order directing the closure of property upon which a nuisance has been maintained against its use for any purpose. The statute does not allow for judicial discretion in the imposition of the order, nor does it require proof of any knowledge or culpability on the part of the property owner before it may be imposed. Release from the closure order may be obtained only where the owner files a bond for the full value of the property, and pays all costs, and the owner immediately abates the nuisance, and if the court is satisfied of the owner’s good faith. R.C. 3767.04(C).
■ A forfeiture is “a divestiture of specific property without compensation; it imposes a loss by the taking away of some preexisting valid right without compensation.” Black’s Law Dictionary (6 Ed.1990) 650. An order to close property “against its use for any purpose,” as mandated by R.C. 3767.06(A), renders the owner’s property economically idle for a year. In Lucas v. South Carolina Coastal Council (1992), 505 U.S. 1003, 1019, 112 S.Ct. 2886, 2895, 120 L.Ed.2d 798, 815, the court noted that “when the owner of real property has been called upon to sacrifice all economically beneficial uses in the name of the common good, that is, to leave his property economically idle, he has suffered a taking.” (Emphasis in original.) The fact that the order is of limited duration does not change this conclusion. It is well established that the Constitution protects against temporary takings just as it does against permanent takings. First English Evangelical Lutheran Church of Glendale v. Cty. of Los Angeles (1987), 482 U.S. 304, 318, 107 S.Ct. 2378, 2388, 96 L.Ed.2d 250, 266.
Nor is the closure-order provision saved from constitutional infirmity by the availability of judicial release through the filing of a bond in the full value of the property. Deprivation of the use of resources equal to the value of the property is as much a taking as is deprivation of the use of the property itself. Further, as argued by appellee- Rezcallah, an innocent owner defendant may often be financially incapable of filing such a bond. Accordingly, we hold that padlocking an owner’s property, effectively closing it against all uses for a year, is a taking, *125albeit temporary in nature. The constitutional analysis therefore is the same for seizures resulting in a temporary closure order as it is for those resulting in a permanent forfeiture. See id.
We acknowledge that not all forfeitures or temporary takings without compensation are constitutionally infirm. The United States Supreme Court has held in a long line of cases that a state may use its police power to enjoin a property owner from activities akin to public nuisances without offending either the Due Process or Takings Clause. This court has also upheld the validity of forfeitures and closure orders resulting from nuisance abatement actions. However, we find these Ohio cases to be of limited usefulness in determining the issues now before us.
In Gabriel Bldg. Co. v. State ex rel. Birrell (1932), 125 Ohio St. 642, 186 N.E. 5, we upheld similar closure provisions against federal constitutional challenges. Gabriel, however, is not controlling here because there is no indication that Gabriel involved a padlock order imposed against an innocent or good-faith owner of property. Similarly, State ex rel. Miller v. Anthony (1995), 72 Ohio St.3d 132, 647 N.E.2d 1368, is not controlling because the owner in that case created the nuisance by selling drugs from his own residence.
In Lindsay v. Cincinnati (1961), 172 Ohio St. 137, 15 O.O.2d 278, 174 N.E.2d 96, we decided a case which did involve the forfeiture of an innocent owner’s property. However, upon reviewing that decision, we now reject its reasoning, and overrule it.
In Lindsay, the court relied on a misinterpretation of the earlier United States Supreme Court decision in Grosfield v. United States (1928), 276 U.S. 494, 48 S.Ct. 329, 72 L.Ed. 670. In Lindsay, the court incorrectly determined that “[t]he constitutionality of such statutory provisions has been upheld by the Supreme Court of the United States in Grosfield v. United States * * * which was followed in Gabriel * * Lindsay at 141, 15 O.O.2d at 280, 174 N.E.2d at 99.
We reject this rationale for two reasons. First, Grosfield was based on an assumption that the padlocking order affecting the property was not imposed upon an “innocent” owner. Second, the court in Grosfield did not decide the constitutionality of the federal statute before it.
The court in Grosfield specifically stated that “[tjhe only question for our consideration is whether the evidence submitted to the district court is sufficient to justify the [padlock order].” Grosfield, 276 U.S. at 496, 48 S.Ct. at 330, 72 L.Ed. at 671. The court repeatedly emphasized that its decision was limited to the facts before it, and based its holding on a determination that there was sufficient evidence to support a finding of knowledge and acquiescence on the part of the property owner, and that the owner failed to take prompt action to abate the nuisance. Grosfield at 498-499, 48 S.Ct. at 331, 72 L.Ed. at 672.
*126Moreover, even under those facts, the Grosfield court limited its affirmance of the padlock order to situations where “the evidence furnish[es] reasonable ground for apprehending a repetition of such use.” Grosfield at 498, 48 S.Ct. at 331, 72 L.Ed. at 672. Thus, Lindsay’s, reliance on Grosfield in upholding the constitutionality of a forfeiture imposed against an innocent owner is misplaced. Consequently, we overrule Lindsay and look directly to precedent established by the United States Supreme Court.
The law regarding seizures and forfeitures of property has received growing judicial attention in recent years, based, at least in part, on its increased governmental use. Though the federal courts have upheld forfeiture statutes even as applied to innocent owners in a variety of contexts, they have also consistently recognized in dicta or by express reservation of comment that there are factual situations in which forfeitures exercised against innocent owners will be held to violate constitutional standards. We believe that the three cases before us present such facts, and the application of the “effectual closing” provision of R.C. 3767.06(A) under these circumstances would constitute an unconstitutional seizure and forfeiture of property in violation of the federal Takings Clause and Due Process Clause.
One of the questions that has been continually reserved in recent cases is whether it would be constitutionally permissible to seize property when the owner is without fault and did not consent to any use of the property by the offending third party. Though the question has not been addressed by recent cases, the United States Supreme Court held in Peisch v. Ware (1808), 8 U.S. 347 (4 Cranch 347), 2 L.Ed. 643, that trespassers’ acts cannot serve as the basis, for a valid forfeiture of goods “[i]f, by private theft, or open robbery, without any fault on his [owner’s] part, his property should be invaded * * Id. at 364, 2 L.Ed. at 648. This principle has been reinforced in dicta in more recent forfeiture cases. See, e.g., Austin v. United States (1993), 509 U.S. 602, 113 S.Ct. 2801, 125 L.Ed.2d 488.
We follow the dictates of Peisch and hold that it is dispositive in one of the three cases before us. In case No. 96-1895, State ex rel. Pizza v. Gilbert Terrell, a criminal trespasser invaded the defendant’s property and used that property to conduct illegal activities. The owner was without fault and did not consent to any use of his property by the third-party trespasser.
While Peisch is dispositive in Terrell’s case, we must look further to determine the constitutionality of applying R.C. 3767.06(A) to Gonzales and Rezeallah. Both Gonzales and Rezeallah consented to some use of their property by the offending third party, though they did not acquiesce to or participate in the specific use that created the nuisance.
*127In all three cases, the state relied on Bennis v. Michigan (1996), 516 U.S. 442, 116 S.Ct. 994, 134 L.Ed.2d 68, a recently decided United States Supreme Court decision, in support of its contention that all provisions of R.C. Chapter 3767 are constitutional even as applied to innocent or good-faith property owners. In Bennis, the court upheld the forfeiture of a vehicle owned by John Bennis and his wife. The vehicle had been used as the site of lewd activities between Bennis and a prostitute. Mrs. Bennis, a wholly innocent party, and co-owner of the vehicle, challenged the constitutionality of the taking of her interest in the property by the state of Michigan without compensation. The court held that the Michigan abatement statute, which commanded the forfeiture of vehicles deemed to constitute a nuisance regardless of the owner’s knowledge of or acquiescence in the conduct creating the nuisance, did not violate the due process provisions of the Fourteenth Amendment, nor did not it constitute a taking of private property for public use without compensation in violation of the Fifth Amendment.
Our analysis of the decision in Bennis causes us to conclude that it is not controlling in the cases before us, for the following reasons:
1. Mrs. Bennis conceded that the car she owned with her husband was subject to forfeiture. She argued only that she should be compensated for her interest. Thus, the court was not required to evaluate the propriety of the forfeiture itself. See Bennis at 453, 116 S.Ct. at 1001, 134 L.Ed.2d at 79 (Thomas, J., concurring).
2. In Bennis, the court emphasized that the Michigan nuisance abatement proceedings were equitable in nature, and that the trial court had discretion to implement, or refuse to implement a forfeiture in any given case. Id. at 452, 116 S.Ct. at 1000, 134 L.Ed.2d at 78; see, also, Bennis at 457-458, 116 S.Ct. at 1003, 134 L.Ed.2d at 82 (Ginsburg, J., concurring) (“[T]he [Michigan] Supreme Court stands ready to police exorbitant applications of the statute. * * * Michigan, in short, has not embarked on an experiment to punish innocent third parties. Nor do we condone any such experiment.” [Citations omitted.]).
R.C. 3767.03 describes the nuisance abatement proceedings authorized by R.C. Chapter 3767 as being equitable in nature, as did the Michigan statute at issue in Bennis. However, unlike Michigan law, Ohio law leaves a trial court no discretion in imposing closure orders upon finding the existence of a nuisance. As discussed, supra, we have previously held that statutory injunctions should issue without regard to traditional equitable considerations if statutory requirements are fulfilled. See Ackerman v. Tri-City Geriatric & Health Care, 55 Ohio St.2d at 57, 9 O.O.3d at 66, 378 N.E.2d at 149. Thus, in Ohio, although R.C. 3767.03 authorizes the filing of an “action in equity,” R.C. 3767.06(A) makes the padlock order a mandatory part of any abatement order, and a trial court has no discretion to curtail exorbitant applications of the statute on a case-by-case basis.
*128Because the existence of judicial discretion to determine whether a forfeiture was justified was important to the majority in Bennis, and because the Ohio statutory framework before us allows for no similar exercise of discretion, Bennis does not compel a holding that Ohio’s R.C. 3767.06 is constitutional.
3. Mrs. Bennis made no showing that she took any affirmative actions to prevent the use of her vehicle for illegal purposes, or to abate illegal uses. In contrast, there is evidence to suggest that Rezeallah, Gonzales, and Terrell all took affirmative actions to determine whether illegal activity was occurring, to notify and/or cooperate with police in investigating and terminating the illegal activities, and to use legal means available to them to remove the offenders from the property and abate the nuisance in a timely fashion.
In Calero-Toledo v. Pearson Yacht Leasing Co. (1974), 416 U.S. 663, 689, 94 S.Ct. 2080, 2094-2095, 40 L.Ed.2d 452, 471, the court stated that “it would be difficult to reject the constitutional claim of * * * an owner who proved not only that he was uninvolved in and unaware of the wrongful activity, but also that he had done all that reasonably could be expected to prevent the proscribed use of his property.” Where there is “no intentional wrongdoing, no departure from any prescribed or known standard of action, and no reckless conduct” and where the owner was not entirely “free to act or not, as it chose” because of legal and practical considerations, such as requirements of eviction law and the'limits on self-help potentials in evicting a criminal trespasser, infliction of a penalty is “so plainly arbitrary and oppressive as to be nothing short of a taking of [his/her] property without due process of law.” Southwestern Tel. & Tel. Co. v. Danaher (1915), 238 U.S. 482, 490-491, 35 S.Ct. 886, 888, 59 L.Ed. 1419, 1422.
The records in these cases support a finding that each of the three defendants not only remained uninvolved in and originally unaware of the wrongful activity, but took reasonable measures to stop the proscribed use of his or her property upon discovering it. In fact, it is difficult to conceive of additional measures the defendants could have legally and safely taken which could have prevented or more quickly put an end to the illegal activities.
4. The remedial purposes purportedly served by the forfeiture in Bennis are not served by an order padlocking the real property of an innocent owner against all purposes for a year.
The Bennis court recognized the “considerable appeal” of the argument that application of a forfeiture statute against an innocent owner is unfair. It concluded, however, that the force of that argument was reduced by the remedial effect of the Michigan forfeiture law. Bennis, 516 U.S. at 453, 116 S.Ct. at 1001, 134 L.Ed.2d at 79. Justice Thomas noted that sale proceeds from the forfeited car served the remedial- goal of paying the state’s costs in the matter. Bennis at 456, 116 S.Ct. at 1002-1003, 134 L.Ed.2d at 81, fn. (Thomas, J., concurring).
*129In contrast, a closure order issued pursuant to R.C. 3767.06(A), generates no revenue or compensation for state costs. Where forfeiture does not compensate the government for a loss, the forfeiture does not serve a remedial purpose. United States v. Bajakajian (1998), 524 U.S. 321,-, 118 S.Ct. 2028, 2034, 141 L.Ed.2d 314, 326 (citing Black’s Law Dictionary [6 Ed.1990] 1293, and One Lot Emerald Cut Stones v. United States [1972], 409 U.S. 232, 93 S.Ct. 489, 34 L.Ed.2d 438). Thus, the remedial goals served by the forfeiture in Bennis simply do not exist in the cases at hand where the mandatory one-year closure order established by R.C. 3767.06(A) would be imposed against an innocent owner who has already abated the nuisance.
Having determined that Bennis is not controlling here, we must independently analyze the question under the general principles of forfeiture law.
The United States Supreme Court has held in a long line of cases that the state may use its police power to enjoin a property owner from activities akin to public nuisances without offending either the Due Process Clause or Takings Clause. These cases were reviewed and clarified in Lucas. “ ‘[L]and use regulation does not effect a taking [under the federal Constitution] if it “substantially advance[s] legitimate state interests” * * *.’ ” Lucas at 1024, 112 S.Ct. at 2897, 120 L.Ed.2d at 818 (citing Nollan v. California Coastal Comm. [1987], 483 U.S. 825, 834, 107 S.Ct. 3141, 3147, 97 L.Ed.2d 677, 687).
The state argues that the mandatory closure and bonding provisions of R.C. 3767.06(A) advance the state’s interest in protecting the public from illegal drug activity by providing incentive to a property owners to actively monitor then-property, and to prevent the recurrence of felony drug transactions on then-property. There is no question that the prevention of illegal drug activity is a legitimate state interest. We hold, however, that the mandatory closure provisions of R.C. 3767.06(A) do not substantially advance this interest when imposed against property owners who have not acquiesced to or participated in the illegal activity, and who have promptly abated the nuisance upon its discovery.
Even if a landlord did undertake to monitor his or her property, the mere act of surveillance is unlikely to generate any information that would provide sufficient grounds for eviction. Landlords are limited in the actions they may take against ténants engaged in illegal activities both by law and practical considerations. They are statutorily prohibited from entering leased residential property unannounced. See R.C. 1923.02 and 5321.03. While R.C. 3767.10 purports to authorize an owner to immediately enter leased premises without process of law where the premises are used for “purposes of lewdness, assignation or prostitution,” the General Assembly has not authorized immediate entry when the premises are being used to conduct illegal drug activities. Even if the statute did contain such an authorization, and assuming a landlord was able to *130gather enough evidence to prove his or her suspicions, it is unrealistic to expect a landlord to subject himself or herself to the risk of possible injury inherent in an attempt to unilaterally dispossess tenants who may be under the influence of drugs and may be armed.
Landlords have no authority to conduct regular drug searches, nor may they break a lease based solely on unsubstantiated suspicions that the tenant is conducting illegal activities. Moreover, landlords have no reliable way of predicting which, if any, prospective tenants may later become involved in illegal drug activities on the landlord’s property. Appellee Rezcallah persuasively argues that even without these legal restrictions, her limited resources for investigating or acting upon any suspicion of drug activity on her property make her “no match for the illegal drug trade.”
It is unclear what action the landlord could or should take to avoid forfeiture. The state is apparently not satisfied if the owner informs the police of the illegal activity or files criminal charges against the resident, as defendant Terrell had done. It apparently is not enough to initiate eviction proceedings, as defendant Rezcallah had done. Nor was the state satisfied with defendant Gonzales’s attempt to investigate allegations of drug activity on her own. Once the state had information that illegal drug activities had taken place on the property, it had without regard to the owners’ efforts at investigation, reporting, or abatement, attempted to padlock their property. Hence, if owners report a tenant to the police and cooperate with them in investigating and prosecuting the tenant, thereby ending the illegal activity through appropriate and legal means, they have effectively admitted that the property is a nuisance and subjected themselves to the mandatory padlocking provisions of R.C. 3767.06(A). Rather than substantially advancing the goal of encouraging property owners to monitor their property and take all legal steps to abate illegal activities thereon, this provision may actually discourage owners from reporting illegal activity.
An additional effect of padlocking the property is that the owner is precluded from maintaining or repairing the property after the offending party has left the premises. This creates an increased risk that the property will further deteriorate and again become a nuisance. These effects and considerations undercut the state’s argument that the mandatory closure provision of R.C. 3767.06(A) substantially furthers the goal of prevention and speedy abatement of nuisances. We conclude that the imposition of a closure order pursuant to R.C. 3767.06(A) effectively closing real property against its use for any purpose for a period of one year does not advance a legitimate state interest when enforced against an innocent owner and that the state’s interest does not outweigh the owner’s interest in the economic use of his or her property. Therefore, the mandatory closure order provisions of R.C. 3767.06(A) violate the Takings Clause of the *131Fifth Amendment to the United States Constitution when imposed against an innocent owner.
Further, we hold that because there is no intentional wrongdoing, no departure from any prescribed standard of action, and no reckless conduct, and because landowners are not completely free to act as they choose due to landlord-tenant laws and other limitations on self-help evictions, forfeiture under these circumstances is so arbitrary and oppressive as to be a taking without due process of law in violation of the Fourteenth Amendment to the United States Constitution.
IV
Ohio Constitution
We hold as a separate and independent basis for our decision that the mandatory closure-order provision of R.C. 3767.06(A) is unconstitutional as applied to these defendants under Section 19, Article I of the Ohio Constitution, which prdvides that “[p]rivate property shall ever be held inviolate, but subservient to the public welfare.”
We begin our state-law analysis by reaffirming the premise that the law does not favor forfeiture. See, e.g., State v. Lilliock (1982), 70 Ohio St.2d 23, 25-26, 24 O.O.3d 64, 65-66, 434 N.E.2d 723, 725. “The law requires that we favor individual property rights when interpreting forfeiture statutes.” Ohio Dept. of Liquor Control v. Sons of Italy Lodge 0917 (1992), 65 Ohio St.3d 532, 534, 605 N.E.2d 368, 369.
Private property rights may be limited through the state’s exercise of its police power when restrictions are necessary for the public welfare. Just as private property rights are not absolute, however, neither is the state’s ability to restrict those rights. Before the police power can be exercised to limit an owner’s control of private property, it must appear that the interests of the general public require its exercise and the means of restriction must not be unduly oppressive upon individuals. Froelich v. Cleveland (1919), 99 Ohio St. 376, 124 N.E. 212. Further, the free use of property guaranteed by the Ohio Constitution can be invaded by an exercise of the police power only “when the restriction thereof bears a substantial relationship to the public health, morals and safety.” State ex rel. Kahler-Ellis Co. v. Cline (C.P.1954), 69 Ohio Law Abs. 305, 309, 125 N.E.2d 222, 225.
The mandatory closure provision of R.C. 3767.06(A) fails these requirements. We have already explained in the context of the United States Constitution that the restrictions imposed by this statute do not substantially advance the state’s interest in preventing and abating illegal activities and that they may even serve to produce the opposite effect. For the same reasons, we now hold that the *132mandatory closure-order provision in R.C. 3767.06(A), closing the property against any use, including maintenance by the owner or any other legal use, bears no substantial relationship to the public health, morals, and safety.
The closure provisions also fail for being unduly oppressive against an individual owner. Where an owner is subject to closure of property against all purposes for a year solely on the basis of the illegal acts of a third party over whom the owner has no legal means of control, the closure order is unduly oppressive. This is especially true where that owner has taken affirmative actions to proceed by reasonable means to prevent the third party from continuing the illegal acts. Therefore, the mandatory closure-order provision of R.C. 3767.06(A) is an improper exercise of police power under Section 19, Article I of the Ohio Constitution when it is imposed and enforced against a property owner who lacks any culpability in the creation or perpetuation of a nuisance on the property.
Y
For the foregoing reasons, we reverse the judgments of the court of appeals and remand these causes to the trial courts for disposition consistent with this opinion. The trial courts are to determine whether, without regard to the knowledge, acquiescence, or participation of the defendant owners, the owners are guilty of maintaining a nuisance as defined in R.C. 3767.02. If any owner is found guilty of maintaining a nuisance, as per the statute, the trial court shall impose an abatement order and permanent injunction in accordance with R.C. 3767.06. However, if, despite a finding of guilt, the court determines that a defendant owner acted in good faith, was innocent of any acquiescence to or participation in the conduct establishing the nuisance, and took prompt action to abate the nuisance, no closure order shall be issued under R.C. 3767.06(A) and no tax shall be imposed pursuant to R.C. 3767.09.

Judgments reversed and causes remanded.

F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Ford, J., concurs in part and dissents in part.
Cook, J., concurs in part and dissents in part.
Douglas, J., dissents.
Donald R. Ford, J., of the Eleventh Appellate District, sitting for Resnick, J.

. R.C. 3767.10 voids any lease or other title held by a tenant or occupant when the property is used for “purposes of lewdness, assignation, or prostitution.” This statute does not create an automatic right of eviction when a tenant or occupant uses the property to conduct drug activities. Thus, a landlord is bound under the law to follow normal eviction proceedings as outlined in R.C. 1923.02 and R.C. 5321.03.